In re: Darryl Wayne Hampton applying ■for writ of habeas corpus and remedial •writs.
Granted. See order.
On considering the petition of the relator in the above numbered and entitled cause,
It is ordered that the Judge of the Family Court for the Parish of East Baton Rouge, :grant the relator bail pending appeal in this matter, bond therefor to be fixed in •an amount to be determined by the Court.
It is further ordered that in the event the Judge of the Family Court fails to .grant bail to the relator within ten days from this date, that the respondent judge show cause why he refused to do so in this •Court on Monday, October 11, 1971 at 11:00 o’clock A.M.